DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 12/2/2021, Applicant, on 3/2/2022, did not amend, add, or cancel any Claims.  Claims 2-21 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding Double Patenting – The rejection has been removed in light of Applicant’s filing of a Terminal Disclaimer on 3/2/2022.
Arguments regarding 35 USC §101 Alice – Applicant argues that the limitations solve a problem that arises in the software arts, how to remotely determine what content is presented on a web page over time, which enables the computer to perform operations not previously performable by a computer, and improves the computer itself, and thus there is an inventive concept and the rejection should be removed. Examiner disagrees as per the rejection below, there is no inventive concept as the claim limitations merely utilize current technologies to perform the abstract limitations of the claims. There is no improvement to the computer as the computer simply runs the software to perform the limitations with no transformation of the computer other than running code as per Applicant’s Specification which states:
“. [0071]    FIG. 4 is a block diagram of computing devices 400, 450 that may be used to implement the systems and methods described in this document, as either a client or as a server or plurality of servers. Computing device 400 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers. Computing device 450 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smartphones, and other similar computing devices. The components shown here, their connections and relationships, and their functions, are meant to be illustrative only, and are not meant to limit implementations of the inventions described and/or claimed in this document.”
Which states that any type of computing device, such as a PDA, cellphone, smartphone, etc. can be used to run the claimed limitations, and these devices are highly generic with no combination being beyond what is Applying It on a computer similar to that of Alice as per Applicant’s specification.
Applicant asserts that being able to retrieve content on a web page is an improvement to the functioning of the computer by means of the combination of elements. Examiner disagrees as again this is not an improvement, but rather a utilization of current technologies to perform the abstract limitations of the claims. Applicant basically asserts that this is an improvement in technology, stating that there is a specific limitation of other than what is well-understood, routine, and conventional by reciting the MPEP in multiple places, but has not stated what this limitation is, or what limitations are an improvement. This is a mere allegation of eligibility under 101, and other than stating that the claim is eligible, Applicant has not stated what technology or technological field is improved, and further there is no modification of the computer other than utilizing the computer to perform its basic functions of receiving, storing, analyzing/processing, and transmitting data, and this is not a transformation or modification of any kind, but rather a utilization of a generic computer.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant argues that the NPL art of “Google Analytics Retargeting with “Smart Pixel” “ is not prior art as it shows a date of September 11, 2014, and thus the prior art rejection should be removed. Examiner disagrees as this piece of NPL is dated 21SEPT2012, which is prior art, and this is shown for ease as in Applicant’s IDS here below:

    PNG
    media_image1.png
    132
    602
    media_image1.png
    Greyscale
.
	Therefore the combination of Williams, Harrison, and Smart Pixel teaches the limitations of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 is directed to the limitations to evaluate content presented by a resource when the resource is presented by the client device, wherein the resource is provided by a given publisher (Collecting Information, an observation and evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); collecting data extracted from the resource by the particular client device during the evaluation that occurs in response to execution of the executable code when the resource is presented by the particular client device, wherein the data extracted specifies different content that was presented to the client devices over time (Collecting Information, an observation and evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); determining topics of the different content presented on the resource over time based on the data specifying content that was presented on the resource (Analyzing the Collected Information, an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, memory elements, data structures, and executable code that causes a client device to evaluate content are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0071]    FIG. 4 is a block diagram of computing devices 400, 450 that may be used to implement the systems and methods described in this document, as either a client or as a server 

	Which shows that any desktop computer, smartphone, PDA, etc. can be used to perform the abstract limitations of the Claims, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, system, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claims 2 and 16 contain the identified abstract ideas with the additional elements of a computer program product and medium, which are highly generalized as per Applicant’s specification as considered under prong 2A as part of a practical application or under 2B, and thus not practically integrated nor significantly more for the same reasons and rationale as above. 

	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Publication No. 2011/0246267) in view of Harrison (U.S. Publication No. 2010/0228733) in further view of Smart Pixel (NPL- Google Analytics).

Regarding Claims 2, 9, and 16, Williams teaches a method performed by one or more servers comprising: 
collecting, from each particular client device among multiple different client devices that visit the resource, data extracted from the resource by the particular client device during the evaluation that occurs in response to execution of the executable code when the resource is presented by the particular client device ([0134] pixel tracks each consumers device when they visit an advertiser’s page or website, and these are [0368-369] provided by client device), wherein the data extracted specifies different content that was present to the client devices over time ([0366] responsive to (receiving) firing of a pixel (or activation) receiving real-time data regarding segments which occurred [0014] within a period of time from [0108] different advertisers (content));determining, for each execution of the executable code, topics of the different content presented on the resource over time based on the data specifying content that was presented on the resource that was extracted by the execution of the executable code; 
receiving a query from the publisher to identify a segment of an audience ([0407] a query to a URL is used to initiate a bid from a publisher for an available impression opportunity, which in [0004] is an advertising opportunity using [0024] segment information) that has visited one or more pages of the publisher's website that are related to a given topic ([0134] pixel is activated and used to track a user’s 
in response to receiving the query: identifying one or more matching topics in a data structure that are relevant to the given topic specified by the query ([0285] query string is used by pixels for [0290] relevant user data (audience) and other data for mapping and bidding purposes) that are relevant to the given topic specified by the query ([0134] relevant or matched based on relevancy as tracked in prior limitation such as in [0040] where matching topics/impressions are used); 
identifying, in the data structure, identifiers corresponding to a set of client devices that presented content from the matching topics when the resource was presented by the set of client devices ([0114-115] channels, which are topics as described above, are identified from the identifiers and pixels of [0366-368] as above); and 
providing a given content item to the set of client devices that are associated with the matching topics in the data structure ([0217] DSP modules provide reporting and yield analysis for providing advertisers and interested parties the ability to group audiences into segments and [0289-291] pixels are used for the sending and transmitting of the topics, from the query and structure as above).
Although Williams state classifying queries above, it does not explicitly state using terms of the query.
Harrison teaches based at least in part on terms and keywords ([0095] terms and keywords are used in advertising system for crawling and [0097] identification).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the market segmentation and bidding system using identifiers of Williams with the semantic analysis of pages and searches for an advertising system of Harrison, as both are analogous art which provide advertising solutions, the use of the terms of a query for marketing/advertising purposes is well-
Examiner notes that Harrison also teaches includes the information being extracted from a document object model associated with the resource ([0116] keywords and clusters are extracted from documents utilizing a category tree as in [0057] a hierarchal tree which is a document object model).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the market segmentation and bidding system using identifiers of Williams with the semantic analysis of pages and searches for an advertising system of Harrison, as both are analogous art which provide advertising solutions, and the combination would reduce the number of categories for large amounts of information (Harrison [0070]).
Examiner notes that Williams teaches a system ([0124] DSP system), one or more processors ([0125] one or more processors), one or more memory elements (Fig. 1, [0072] memory, and a computer program product ([0073] installation medium).
Although Williams teaches providing executable code that causes a client device to evaluate content presented by a resource when the resource is presented by the client device, wherein the resource is provided by a given publisher ([0397] DSP collects and received data associated with user, impression, or site based on the information collected by the code, which includes tables files or objects as in [0408] and in [0206] which are performed by pixels for classification of different events for tracking resources as in Applicant’s specification [0040] where information is extracted from objects on a page, and thus a traversal of a document object model as per the specification and [0004] by a given publisher of one or more resources)), it does not explicitly state that this is done using a pixel of code which traverses the information.

It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the executable code for evaluating content of the combination of Williams and Harrison with the use of “pixels” of code to traverse pages of information of Smart Pixel, as they are all analogous art which provide advertising solutions, and the combination would allow for the targeting of people/users for content based on the segmented information which is found using the pixels as taught on pgs. 2-4 of Smart Pixel.
Regarding Claims 3, 10, and 17, Williams teaches wherein at least one of the one or more resources is a web resource ([0086] publishers of web pages (resources)).
Regarding Claims 4, 11, and 18, Williams teaches wherein at least one of the one or more resources is an application presented on a mobile device ([0084] communication device in system is mobile running an application as in [0074]).
Regarding Claims 5, 12, and 19, Williams teaches wherein collecting data extracted from the resource includes collecting one or more of the title or a portion of the resource ([0114] DSP systems process and receive publisher data such as content and web traffic from the publisher – a portion of the resource).
Regarding Claims 6, 13, and 20, the combination of Williams and teaches Williams teaches wherein determining for each pixel firing, topic, and storing and associating these in Claim 1 above, and determining one or more topics for the resource ([0282] channels/topics accessed/determined for the resource).
Williams does not teach, but

It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the market segmentation and bidding system using identifiers of Williams with the semantic analysis of pages and searches for an advertising system of Harrison, as both are analogous art which provide advertising solutions, and the combination would increase the accuracy of the channels of Williams.
Regarding Claims 7, 14, and 21, Williams teaches [0170] a prediction module that determines a probability of conversion for [0171] impression opportunities (placing ads relevant to topics as described above) and teaches associating in the data structure, the given user identifier with one or more topics as in Claim 1 above.
Williams does not teach topic clusters.
Harrison teaches clustering of topics as in ([0117-118] keywords and terms of topics are clustered (topic clusters) which are done by [0113] semantic distance analysis which is [0013] predetermined).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the references for the same reasons and rationale as in Claim 6 above.
Regarding Claims 8 and 15, Williams teaches includes storing the probability along with the given user identifier in a given topic ([0017] a database stores the information on the system, and all information including the probability of Claim 9 above) 
Williams does not teach topic clusters.

It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine the references for the same reasons and rationale as in Claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110246267 A1
Williams; Gregory D. et al.
Systems and Methods for Attribution of a Conversion to an Impression Via a Demand Side Platform
US 20100228733 A1
Harrison; Paul et al.
Method and System For Semantic Distance Measurement
US 20150071427 A1
Kelley; Colin D. et al.
METHODS AND SYSTEMS FOR DATA TRANSFER AND CAMPAIGN MANAGEMENT
US 20140344718 A1
RAPAPORT; Jeffrey Alan et al.
Contextually-based Automatic Service Offerings to Users of Machine System
US 20140314215 A1
Duva; Robert J. et al.
METHODS AND SYSTEMS FOR PROCESSING AND MANAGING COMMUNICATIONS
US 20140282716 A1
Phan; Giao Huu et al.
GEO, SEGMENT, UNIQUES DISTRIBUTED COMPUTING SYSTEM
US 20140282634 A1
Phan; Giao Huu et al.
AUDITED PIPELINED DISTRIBUTED SYSTEM FOR VIDEO ADVERTISEMENT EXCHANGES
US 20140279032 A1
Roever; Amanda et al.
MOBILE CREATIVE MANAGEMENT SYSTEM
US 20140172504 A1
Duva; Robert J. et al.
METHODS AND SYSTEMS FOR PROCESSING AND MANAGING COMMUNICATIONS
US 20140058831 A1
Duva; Robert J. et al.
METHODS AND SYSTEMS FOR PROCESSING AND MANAGING TELEPHONIC COMMUNICATIONS
US 20130006771 A1
PARIKH; Jignashu
INFER LOCATION FROM PUBLISHER'S PAGE AND MATCH WITH ADVERTISERS
US 20120265610 A1
Shama; Yaacov et al.
Techniques for Generating Business Leads
US 20120259871 A1
HOLMES; Laura et al.
Illustrating Cross Channel Conversion Paths

Ramer; Jorey et al.
Integrated Advertising System
US 20100169301 A1
Rubanovich; Michael et al.
System and method for aggregating and ranking data from a plurality of web sites
US 20100094875 A1
Harrison; Paul et al.
Method and system for classifying text
US 20100070448 A1
OMOIGUI; NOSA
SYSTEM AND METHOD FOR KNOWLEDGE RETRIEVAL, MANAGEMENT, DELIVERY AND PRESENTATION
US 20030126136 A1
Omoigui, Nosa
System and method for knowledge retrieval, management, delivery and presentation
US 9378065 B2
Shear; Victor Henry et al.
Purposeful computing
US 8166013 B2
Bandaru; Nagaraju et al.
Method and system for crawling, mapping and extracting information associated with a business using heuristic and semantic analysis


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913. The examiner can normally be reached 8 AM - 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/9/2022